        Case 1:19-cv-01278-RBW Document 110 Filed 10/14/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
JASON LEOPOLD and                       )
BUZZFEED, INC.,                         )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-1278 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)
                                       )
CABLE NEWS NETWORK,                     )
                                       )
                  Plaintiff,           )
                                        )
      v.                               )     Civil Action No. 19-1626 (RBW)
                                        )
FEDERAL BUREAU OF INVESTIGATION, )
                                       )
                  Defendant.           )
_______________________________________)

                                         ORDER

       Upon consideration of the Defendant’s Consent Nunc Pro Tunc Motion for a One-Day

Extension for One Federal Agency to Provide Final Responses on Consultation/Coordination

Requests, it is hereby

       ORDERED that the Defendant’s Consent Nunc Pro Tunc Motion for a One-Day

Extension for One Federal Agency to Provide Final Responses on Consultation/Coordination

Requests, ECF No. 108, is GRANTED nunc pro tunc. It is further

       ORDERED that the Court’s October 5, 2020 Amended Order, ECF No. 97, is

MODIFIED as follows:
     Case 1:19-cv-01278-RBW Document 110 Filed 10/14/20 Page 2 of 2




•   The consultation requests issued prior to October 2, 2020, to the federal agency described

    in the United States Department of Justice’s motion shall be returned to the Federal

    Bureau of Investigation on or before October 13, 2020, so that the non-exempt

    information in the documents associated with those consultation requests can be

    produced to the plaintiffs on or before October 30, 2020, in accordance with the Court’s

    October 5, 2020 Amended Order.

It is further

    ORDERED that the Court’s October 5, 2020 Amended Order otherwise remains in

effect.

    SO ORDERED this 14th day of October, 2020.


                                                        REGGIE B. WALTON
                                                        United States District Judge




                                            2
